Stone, J.,
delivered the following opinion, in which Robinson, J., concurred:
I agree to the conclusion reached by the majority of the Court, for the following reasons:
Pool selling is nothing more or less than betting on horse racing, and keeping a pool room is keeping the place where such bets are made.
The section of the statute is as follows:
“ All games, devices, or contrivances, at which money, or ■any other thing shall be bet, or wagered, shall be deemed a gaming table, within the meaning of the preceding •sections.”
To my mind, the plain and obvious meaning of this section is, that it is confined to games, devices and contrivances, at which money might be then and there, lost or won. That it certainly never was the intention of the section to include a place where bets are made on a future ■and uncertain event.
A sale of stock on a margin is nothing more or less than a bet that a certain stock will rise or fall in price within a limited time. The stockbroker holds the stakes, which is the margin put up, and is paid a commission for so doing. The stockbroker’s office is the place where the money is put up, and the broker receives his commission.
The pool seller, as he is termed, receives the money of persons who bet on a horse race, or a Presidential election to come off in the future, charges a commission for it, and pays the money won, to the winner, and for this purpose he rents a room where he can be found, and advertises it.
If the pool seller can be convicted under this statute, why not the stockbroker ?
I think the “ games, devices and contrivances ” necessary to make a “ gaming table,” must be under the control of the players, and used by them, before the statute is infringed. That is what the Legislature intended. They *256intended to prohibit any person from setting up, in any place whatever, “a game, device or contrivance” under the control or ownership of some person playing at, or managing it, and at which the public were solicited and expected to play.
The horse race or the election is not under the control or management of the pool seller, and is not a “ game, device or contrivance ” of his. It is something away and apart from him and over which he exercises no control.
Betting on a horse race is certainly not keeping a “gaming table.” It is supposed that keeping a room where such hets are registered, is. When the very Act under which the traverser is indicted, was before the Legislature, an amendment was offered, making “pool selling,” gambling within the meaning of the • Act, and this amendment was rejected. And now this Court is. asked to say that “pool selling” is “gambling” in the face of the fact, that the Legislature refused to make it. gambling.
Why can we not resort to the proceedings of a Legislature, to ascertain the meaning of a doubtful statute ?' We constantly resort to debates in conventions, both State and National, to ascertain the true meaning of a constitutional provision. Why then can we not resort to the positive and explicit declaration of a Legislature of' what it intended to exclude from a statute ?
Pool selling is not a common law offence, but is dependent entirely upon statute. When the gaming laws of' the State were modified in 1880, an effort was made to include pool selling, but it was voted down, by a decided vote. This of itself would he decisive, in my view, of the-question. If we are wrong, the Legislature can soon, remedy it, hut the Legislature cannot remedy an improper-conviction.
I agree fully as to the evils of pool selling, but think, the remedy is in amending the statute, and not by a. strained construction of it.